Citation Nr: 0011388	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an earlier effective date prior to September 
28, 1994, for an increased evaluation to 100 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

In July 1996, the RO increased the veteran's 50 percent 
rating to 100 percent, effective April 18, 1996.  The veteran 
disagreed with the assigned effective date and alleged that 
the proper effective date should be in June 1993, when he 
initially filed his claim.  Thereafter, the RO issued a 
statement of the case addressing the issue of entitlement to 
an earlier effective date for the grant of increased benefits 
for PTSD.  In September 1996, the veteran perfected the 
appeal.  

On appellate review in July 1998, the Board of Veterans' 
Appeals (Board) granted entitlement to an earlier effective 
date of September 24, 1994, for the granting of the 100 
percent rating for PTSD.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (hereinafter 
referred to as the Court).

In a June 1999 Joint Motion for Remand in Part, Dismissal in 
Part, and For a Stay of Proceedings, the parties reviewed the 
veteran's medical history and argued that a remand was 
warranted because the Board did not provide adequate reasons 
and bases to support its statement that "there is no 
clinical evidence of record that supports entitlement to an 
increased rating to 100 percent prior to 
September 28, 1994."  After reviewing the joint motion for 
remand, the Court granted the motion, thereby vacating the 
part of the Board's 1998 decision that denied entitlement to 
an effective date earlier than September 28, 1994, and 
remanded the matter.  

Accordingly, the issue currently before the Board is as 
stated on the title page.


FINDINGS OF FACT

1.  On June 10, 1993, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  By a July 1994 
rating action, entitlement to service connection for PTSD was 
granted and evaluated as 10 percent disabling, effective June 
10, 1993.

2.  Prior to March 15, 1994, although the veteran's PTSD was 
manifested by symptoms of insomnia, hypervigilance and 
startled response with minimal symptoms of anger and 
irritability, his impairment was mild to moderate with 
depression. 

3.  It is factually ascertainable that on March 15, 1994, the 
veteran's PTSD was manifested by increased startle response, 
insomnia, isolation, delusions, hallucinations, and suicidal 
thoughts.  The veteran's PTSD rendered him totally disabled.


CONCLUSION OF LAW

Entitlement to an earlier effective date of March 15, 1994, 
for an increased evaluation to 100 percent for PTSD is 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.400, Part 4, Diagnostic Code 9411 (1995), as amended 
38 C.F.R. Part 4, Diagnostic Codes 9411-9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  Upon review of the 
record, the Board is satisfied that all necessary evidence 
has been received for an equitable disposition of the appeal.  
The duty to assist has been satisfied.  Id. 

Regarding increased ratings, it is noted that disability 
evaluations are determined by the application of the VA 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment of earning capacity.  Different 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Prior to 1996, the Ratings Schedule provided that when PTSD 
causes a veteran mild impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and psychoneurotic symptoms result in such reduction 
in initiative, flexibility and efficiency levels as to 
produce mild industrial impairment, a 10 percent evaluation 
was warranted.  The Ratings Schedule also provided that 
definite impairment in social and industrial adaptability 
warranted a 30 percent evaluation, and considerable 
impairment warranted a 50 percent evaluation.  A 70 percent 
rating was assigned when there was severe social impairment 
and the psychoneurotic symptoms were of such severity and 
persistence that there was a severe inability to obtain or 
retain employment.  An evaluation of 100 percent was assigned 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community and totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior along with a demonstrably 
inability to obtain or retain employment were shown.  38 
C.F.R. § 4.132, Diagnostic Code 9411.  

The Ratings Schedule also provided that social integration 
was one of the best demonstrations of mental health and 
reflected the ability to establish (together with the desire 
to establish) healthy and effective interpersonal 
relationships.  38 C.F.R. § 4.129 (1995).  In evaluating 
impairment resulting from ratable psychiatric disorders, 
social inadaptability was to be evaluated only as it affected 
industrial adaptability.  Id.  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability from the mental disorders contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affected economic adjustment, i.e., which produced 
impairment of earning capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1995).  Two of the most 
important determinants were time lost from gainful work and 
decreased work efficiency.  Id.  It was for this reason that 
great emphasis was placed upon the full report of the 
examiner, descriptive of actual symptomatology.  Id.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history was.  Id.

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Under the new 
regulation, the evaluation criteria for mental disorders 
substantially changed, in that the criteria focused on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the new criteria, occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication warrants a 10 percent rating.  
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), warrants a 
30 percent evaluation.  Occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent evaluation.

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411-9440.

The Ratings Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  In this 
regard, the Court determined that a liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

As detailed above, on June 10, 1993, the RO received the 
veteran's claim of entitlement to service connection for PTSD 
and in a July 1994 rating action, entitlement to service 
connection for PTSD was granted and evaluated as 10 percent 
disabling, effective June 10, 1993.

In the 1994 determination, the RO considered the veteran's 
service administrative and medical records; medical reports 
from September to October 1990 from J.E.C., II, M.D.; a June 
1991 laboratory report from the Dedicated Medical Imaging 
Center; reports from The Hospital of the Good Samaritan dated 
in September 1991; various medical statements associated with 
the veteran's Worker's Compensation claim extending from 
November 1991 to November 1992; and VA outpatient treatment 
reports from July 1992.  

In relevant part, medical statements associated with the 
veteran's Worker's Compensation claim consist of a January 
1992 Med-Legal Psychological Evaluation report and October 
1992 Mental Health Consultant Psychological Permanent and 
Stationary Report from G.A.J., M.D. and a November 1992 
evaluation report from J.M., M.D.  The reports generally show 
that the veteran was totally and permanently disabled due to 
mental and physical disabilities incurred because of 
difficulties with pain, coping problems, stress and 
depression which he had experienced as a result of work-
related injuries sustained in December 1987 and April 1988.  
The January 1992 report shows that the veteran complained of 
experiencing depression, stress, anxiety, coping problems, a 
tremendous amount of anger and, at times, bitterness.  He 
also complained of mood swings, feelings of paranoia, 
irritability, forgetfulness, mental confusion, crying 
episodes, and feelings of helplessness and loneliness.  
Mental status examination showed that the veteran was alert 
to his surroundings, and oriented to time, place and person.  
Hallucinations and illusions were not present and his 
narrative was logical and coherent.  No loosening of 
associations, inappropriate references or delusions was 
present.  His memory was proximal and remote and appeared 
intact.  His immediate memory, however, along with his 
concentration was somewhat impaired due to physical pain.  
The veteran did not seem to experience difficulty with 
arithmetic computations, and could derive abstract meaning 
from simple proverbs.  His general fund of knowledge was 
appropriate to educational background.  He related well with 
others and made good eye contact, even while in pain.  He was 
moderately to severely depressed, worried, anxious and tense.  
He complained of experiencing mood swings and pain moment to 
moment.  It was noted that the veteran expressed feelings of 
anger about his situation, the church, God and "why has this 
happened to me?" and was developing a sense of 
worthlessness, feelings of guilt, and the inability to 
provide for his family.  However, his behavior was 
appropriate to affect.  The diagnoses were of major 
depression, single episode, secondary to physical trauma; 
bipolar disorder, depressed, secondary to physical injury; 
panic disorder; post-traumatic stress disorder, chronic or 
delayed due to directly to physical trauma and injuries, over 
a prolonged (2+) years; inhibited sexual excitement secondary 
to trauma; and inhibited sexual desire secondary to physical 
trauma.  In addition, the examiner indicated that the veteran 
was re-evaluated for work related injuries, with resultant 
symptoms which were identified as those compatible with pain 
and/or stress.

The October 1992 report records findings and conclusions that 
were essentially similar to those recorded in January 1992.  
However, it is noted that in the apportionment section, 
G.A.J. stated that he had no history of prior mental symptoms 
or non-industrial stressors, other than those incurred as the 
result of the work-related injuries of December 1987 and 
April 1988.  The veteran's disability therefore is totally 
apportioned to that injury or continuous trauma.  In November 
1992, J.M., M.D., in relevant part, agreed with and confirmed 
the diagnoses made in October 1992 and stated that the 
veteran was permanently and totally disabled for all types of 
gainful employment and would continue to be for the rest of 
his life.  

VA examination reports dated in September and in October 1993 
show that the veteran's medical history and in-service 
stressors were reviewed.  As a result of his in-service 
stressors, the veteran complained of experiencing increased 
symptoms of arousal such as insomnia, hypervigilance, and 
startled response.  Anger and irritability were of minimal 
symptomatology.  He also had distressing recollections of 
service, nightmares of seeing civilians being killed or a 
family being killed, flashbacks prompted by helicopter noise, 
numbness to include avoidance behavior and being detached 
from others, and difficulty with expressing his feelings.  A 
long-standing history of depression, which was related to 
service and work-related injury of 1987-1988, was also noted.  
The veteran took Zoloft, Naprosyn, and Ativan.  In September 
1993, the psychiatrists stated although the Minnesota 
Multiphasic Personality Inventory-Depression Scale was not 
valid the veteran endorsed items indicating severe levels of 
psychopathology including disturbance in thinking and mood, 
as well as various somatic complaints.  The veteran's profile 
was consistent with a "cry for help."  His main emotional 
problem was of depression and he reported experiencing 
hopelessness, feeling of withdrawal, and thoughts of suicide.  
The veteran was likely to be sensitive to criticism and loss, 
have unstable moods, and have sleep and appetite problems.  
He was also anxious.  The veteran's thinking was described as 
confused, distorted, irrational, and eccentric.  His 
personality was likely seen to be odd and he had difficulty 
in relationships with others.  The veteran would likely form 
unhealthy and unstable relationships.  The diagnostic 
impression was Axis I: PTSD, anxiolytic dependence, alcohol 
dependence and rule out major depression versus organic mood 
disorder; Axis II: schizoid and passive aggressive traits; 
Axis IV: severity of psychosocial stressors equal 3-4, 
moderate to severe, unemployment due to disability, chronic 
pain; and Axis V: Global Assessment Functioning (GAF) score 
of 55.  

Mental status examination in October 1993 disclosed that the 
veteran was oriented times three and his mood and affect were 
appropriate to thought content.  Evidence of marked 
depressive symptomatology was not present.  Memory was good 
for recent and remote events and the veteran answered 
proverbs and serial substractions easily.  There was no 
evidence of any thought disorder and experiencing illusions, 
hallucinations or ideas of reference was denied.  The 
impressions were Axis I: PTSD, syndrome, chronic, mild to 
moderate with depression and alcohol dependence, in 
remission; Axis II: schizoid traits; Axis III: chronic low 
back pain; Axis IV: psychosocial stressors, moderate; Axis V: 
social adaptation fair.  

In May 1994, the veteran submitted an undated newspaper 
article entitled, "True Face of the Vietnam Vet." and a 
July 1994 letter to his Congressman.  The RO also received 
several letters in August 1994 in which the veteran expressed 
disagreement with the assigned 10 percent evaluation.  

In December 1994, VA outpatient treatment reports dated from 
August 1993 to December 1994 were obtained.  Included within 
the reports are medical reports dated from August to October 
1993 showing treatment for unrelated disorders.  Also 
included is a March 15, 1994, clinical report documenting 
complaints of increased nightmares, sleeplessness, headaches, 
and anxiety attacks.  Mental status examination showed that 
the veteran was in no obvious distress although he held his 
head in both hands and seemed to be in pain.  The veteran had 
fair eye contact and cried intermittently, slow speech with 
normal volume and rhythm, and positive auditory 
hallucinations of screams of pain, as well as illusions of 
shadows mostly at night.  The veteran was positive for 
passive thoughts of suicidal ideation and negative for 
homicidal/violent ideation.  The diagnosis was PTSD 
exacerbation; questionable somatization disorder and 
questionable histrionic.  The highest level of adaptive 
functioning of the past year was 40-50.  April and May 1994 
clinical entries also show assessments of PTSD.  

The September 1994 medical reports show that the veteran 
again complained of experiencing an increased startle 
response, every morning checking the perimeter of his 
property and installing perimeter motion lights.  He also had 
two dogs and kept his windows and doors locked.  He isolated 
himself from adults, was easily angered, and had difficulty 
trusting others.  On mental status examination, the veteran 
appeared worried and, at times, hostile.  His mood and affect 
was described as labile as he was easily tearful and although 
his speech was normal, he would suddenly stop, stare and 
become quiet, and then resume talking.  The veteran 
complained of hearing voices saying "kill, kill, kill, 
kill" and smelling burning flesh.  It was also noted that 
the veteran experienced passive death wishes and had suicidal 
plans.  An assessment of PTSD, severe, chronic was made.  

Outpatient treatment reports thereafter, particularly in 
November 1994, illustrate the same clinical picture as 
described above.  Examination findings included evidence of a 
distracted train of thought, without recent outbursts of 
anger.  The assessment was severe, chronic PTSD.  In December 
1994, the veteran stated that his smell of gunpowder had 
decreased when children were around or when he was 
distracted.  However, the assessment remained severe, chronic 
PTSD.

After reviewing the foregoing evidence, in a November 1995 
rating action, the RO increased the assigned 10 percent 
evaluation to 50 percent, effective from September 28, 1994.  
In response, by a November 1995 letter, the veteran disagreed 
with the assigned effective date and maintained that the 
effective date should be June 10, 1993.  

VA outpatient treatment reports from January to December 
1995, showing continued treatment for PTSD and that in 
December 1995 the veteran was hospitalized for complaints of 
depression, increased flashbacks, and the inability to 
function, are also of record.  Diagnoses of PTSD, chronic 
exacerbation were made during this period.   

The record also shows that in December 1995, the RO received 
an October 1995 VA examination report.  After examination in 
October 1995, the diagnoses were Axis I: PTSD, chronic, 
severe; dysthymic disorder; Axis II: deferred; Axis III: 
history of low back pain and chest pain; Axis IV: severity of 
psychosocial stressors, 4; Axis V: GAF score of 50.  In the 
discussion section, the examiner stated that the veteran 
appeared to be more open and willing to discuss the 
symptomatology than previously seen in 1993.  He continued to 
be preoccupied with service experiences and appeared to be 
unemployable.  

Also of record are VA outpatient treatment reports and 
hospital reports from January to February 1996, which record 
diagnoses of severe dysthymia and PTSD, mild to moderate and 
an April 1996 VA outpatient treatment report revealing that 
the veteran has had three psychiatric admissions in December 
1995, in January 1996, and in March 1996 and diagnoses of 
Axis I: PTSD with depression and alcohol abuse, full 
remission, 11 years; Axis II: schizoid traits; Axis III: 
costochondritis, chronic low back pain; Axis IV: stressors: 
moderate-limited finances; Axis V: GAF current and past year 
- -40.  The attending physician noted that the veteran's 
prognosis was poor.  The veteran had not worked in 5 years 
and continued in a static state with symptoms that impaired 
interaction with others and ability to concentrate and focus 
at a job.  The veteran was unemployable.  It was also noted 
that due to the length of time without work and no 
improvement, it was considered permanent.   

Also of record are additional VA outpatient treatment reports 
from January to June 1995 and a May 1996 physician's 
statement, in which diagnoses of severe dysthymia and post-
traumatic stress disorder, mild to moderate were made.  The 
examiner certified that the veteran had deteriorated over the 
past year despite multiple modalities of treatment and he was 
considered totally disabled, permanently so.  

In a July 1996 rating action, the RO increased the 50 percent 
evaluation to 100 percent, effective April 18, 1996, and on 
appellate review in 1998, an effective date of September 28, 
1994, was assigned.  

The veteran alleges that he is entitled to an earlier 
effective date for an increased rating for PTSD.  Except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

The effective date for an increased compensation is, except 
as provided in paragraph 3.400(o)(2) of this section and § 
3.401(b), the date of receipt of claim or the date 
entitlement arose, whichever is later.  The effective date of 
an award for increased compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, the date of receipt of the 
claim.  Id.

After reviewing the evidence of record, the Board finds that 
entitlement to an earlier effective date of March 15, 1994, 
is warranted.  Clinical findings recorded on the 
March 15, 1994, demonstrate that the veteran's PTSD had 
increased in severity.  The medical entry shows that the 
veteran complained of having increased nightmares, 
sleeplessness, headaches, and anxiety attacks, and after 
examination, a diagnosis of PTSD exacerbation, with the 
highest level of adaptive function of the past year 40-50 was 
noted.  Given the foregoing, the Board finds that it is 
factually ascertainable that on March 15, 1994, the veteran's 
PTSD had increased in severity to warrant entitlement to an 
increased rating to 100 percent.  The foregoing is also 
substantiated by subsequent medical data, as medical reports 
dated from September to December 1994 show that assessments 
of chronic, severe PTSD were made.  38 C.F.R. § 3.400(o)(2).

The Board however notes that the evidence does not show that 
entitlement to an effective date earlier than March 15, 1994, 
is warranted.  The presence of examination reports dated from 
January to November 1992 from G.A.J. and J.M. are 
acknowledged.  The Board also acknowledges that after each 
evaluation, the physicians concluded that the veteran was 
totally disabled as a result of his disabilities.  
Nonetheless, the Board points out that those assessments were 
based not only on the veteran's PTSD but also on additional 
physical and mental disabilities that were not attributable 
to the veteran's service-connected PTSD.  As such, when 
evaluating the veteran's level of impairment associated with 
PTSD, the medical statements are of little probative value.  
See generally, Massey v. Brown, 7 Vet. App. 204 (1994).  In 
this regard, the Board notes that in 1992 the physicians 
specified that the veteran's increased symptoms were 
attributable to work-related incidents that occurred in 
December 1987 and April 1988, thereby indicating that the 
veteran's increased impairment was not related to his 
service-connected PTSD.  In fact, the reports indicate that 
the veteran's increased mental problems were directly 
attributable to chronic pain associated with his physical 
disabilities.  This is substantiated by the reasoning for 
conducting the aforementioned examinations and by comments 
made by J.M. in November 1992.  J.M. stated that he had no 
history of prior symptoms or non-industrial stressors other 
than those incurred as the result of the work-related 
injuries; thus, the veteran's disability was totally 
apportioned to that injury.  Because the veteran's increased 
disability was not due to his service-connected disability, 
the Board finds that entitlement to an earlier effective date 
in this regard is not warranted.  The Board also points out 
that on examinations in 1993, when assessing impairment due 
solely to the veteran's service-connected PTSD, diagnostic 
impressions and assessments of PTSD with a GAF of 55 and PTSD 
chronic, mild to moderate with depression were made.  

In this case the Board also acknowledges that prior to March 
15, 1994, the veteran was deemed unemployable and was in 
receipt of Social Security benefits.  Nonetheless, as 
discussed above with respect to the private medical reports 
dated from January to November 1992, the granting of 
entitlement to Social Security benefits was based on factors, 
mental and physical, unrelated to the veteran's PTSD.  His 
disability was based on additional mental and physical 
impairment resulting from the post-service work-related 
accidents.  The Board also points out that the Social 
Security Administration (SSA) utilizes different statutory 
and regulatory criteria than the VA and the VA is not bound 
by SSA determinations.  The above-discussed private medical 
doctors clearly relied upon all the veteran's disabilities, 
rather than his service-connected PTSD in reaching their 
determinations.  Factors such as the veteran's educational 
achievement level and employment climates, which are 
irrelevant to the rating criteria prescribed for PTSD, were 
considered.  In light of the foregoing and in spite of the 
determinations that the veteran was totally unemployable at 
this time, entitlement to an earlier effective date prior to 
March 15, 1994, is not warranted.  Prior to March 1994 it is 
not factually ascertainable that the veteran's increased 
severity was due to his service-connected PTSD.

The Board also acknowledges that during the pendency of the 
veteran's appeal, the Court held in that Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Id.  However, 
after reviewing the evidence of record presented in this 
case, particularly evidence received from the time of the 
veteran's application in June 1993, to include medical 
evidence dated within a year of receipt of that application, 
to the July 1994 rating action, the Board finds that the 
veteran's level of disability was not shown to be more than 
100 percent disabling during any period when service 
connection was in effect prior to March 15, 1994.  Again, in 
1992 the veteran's increased symptoms were due to physical 
injuries with resulting increased mental impairment sustained 
in the 1987 and 1988 work-related accidents.  Additionally, 
VA examinations in 1993 confirmed that the veteran's PTSD was 
productive of no more than mild to moderate impairment.  
Thus, entitlement to an earlier effective date prior to March 
15, 1994, in this regard is not warranted.  

As previously determined and in accordance with Hazan v. 
Gober, 10 Vet. App. 511 (1997), it is factually ascertainable 
that the veteran's PTSD increased in severity on March 15, 
1994.  Thus, entitlement to an earlier effective date of 
March 15, 1994, and no earlier, for an increased evaluation 
to 100 percent for PTSD is warranted.  38 U.S.C.A. 
§§ 5107(b), 5110; 38 C.F.R. § 3.400(o)(2).



ORDER

Entitlement to an earlier effective date of March 15, 1994, 
for the granting of a 100 percent rating for PTSD is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

